TRE    A        ORNEY              GENERAL
                         0~       TEXAS
                         AUSTIN    ~~.Tsxan


                         April 1.6, 1958

Honorable Price Daniel             Opinion NO. ~~-416
Governor of Texas
Capitol Station                    Re:    Whether the funds received
Austin, Texas                             by the State Industrial
                                          Commission In the form of
                                          donations and appro rlated
                                          under Senate Bill 484 are
                                          available to the State
                                          Industrial Commission
                                          despite the faot that
                                          Senate Bill 484 was not
                                          aubmltted to the Comgtrol-
Dear Governor Daniel:                     ler for certification.

          We have received your letter of March 24, in which
you state that the 55th Legislature passed Senate Bill 484,
codified as Article 51903, Vernon's Civil Statutes, giving
the State Industrial Commission authority to a,cce$ contrlbu-
tions for the purposes set forth in such Act, which contribu-
tions are to be deposited In the State Treasury in a special
fund to be known as the "State Industrial Commission Fund".
You further state that the Comptroller has notified the
Commission that In as much as Senate Bill 484 was not passed
to him for certification, none of the funds reeelved as
donations and deposited in the State Treasury are ap:?ropriated
for this biennium, although Senate Bill 484 apgraprlated no
funds except those received as donations.
          You ask our opinion on two questions, substantially
as follows:
          1. Is it necessary that a bill, @ontaining an
     appropriation of only this type, be passe. to the
     Comptroller for his certification?
          2, If the answer is "no", then Is the State
     Industrial Commission authorized to expend any
     donated funds deposited in the Treasury during
     this biennium?
          Senate Bill 484, Acts 55th Legislature, Regular Ses-
sion, 1957, Chapter 319, page 782, reads in part as follows:
Honorable Price Daniel, Page 2 (~~-416).


          "In addition to ita other duties, the State
     Industrial Commission is hereby authorized to plan,
     organize and operate a program for attracting and
     locating new industries in the State of Texas; pro-
     vided, however, that no S,tatefunds shall be used
     for this purpose. The Commission may accept con-
     tributions for such purpose, all of which shall be
     deposited In the State Treasury in a special fund
     to be known as the 'State Industrial Commission
     Fund', and such sums are hereby appropriated to the
     Commission for the purposes of this Article."
     (aphasia added).
          Section @a of Article III of the Constitution of
Texas reads In part as follows:
          (I      From and after January 1, 1945, save
     In the case'of emergency and imperative public
     necessity and with a four-fifths vote of tinetotal
     membership of each house, no appropriation in
     excess of the cash and anticipated revenue of the
     funds from whloh such appropriation is to be made
     shall be valid. From and after January 1, 1945,
     no bill containing an appropriation shall be con-
     sidered as passed or be sent to the Governor for
     consideration until and unless the Ccmptroller of
     Public?Accounts endorses his certificate thereon,
     showing that the amount apprnpriated is wi,C,hin
                                                    the
     amount estlmat:d to be available En t?,eaffected
     funds, D D s
          It is clear from the undereo3rad portion of Senate
Bill 484, above, that the Legislature apsr5priated no money
to such fund or for such purposes, except to ,theextent that
funds were available from specific donations, If there are
no donations, nothing is appropriated, If there are dona-
tions, that and no more is appropriated,

          In our opinion, this appropriation falls within the
purview of Attorney General's Opinion O-6626 (1945), which
reads, in part, as follows:
          "'You will n&e from the text of House Bill
     No. 56 that no stated amount is mentioned In the
     bill and therefore the appropriation could not be
     in excess of the cash anticipated revenues of the
     funds from which such appropriation Is to be made.
     The Bill only appropriates the moneys to be
.




    Honorable Price Daniel, Page 3 (~-416).


         deposited in the affected fund for a given period.
         The fund is created by existing law and the allo-
         cation of revenues directed to be placed in said
         fund has already been made by existing law. House
         Bill No. 56 only makes the appropriation of the
         fund to the purpose for which it was created and
         only in the amount which may be deposited In the
         fund. . . . t
              11. . .

              "It Is, therefore, our opinion that K. B. 56
         did not require the certificate Inquired about."
              This Interpretation of Section @a of Article III
    was followed In Attorney General's Opinion s-64 (1953), which
    reads, In part, as follows:
                      If no balance exists, nothing is
         appropriated; If a balance does exist, that and no
         more Is appropriated. The only action which the
         Comptroller could possibly have taken If House Al.11
         39 had been sent to him for certification would
         have been to certify that the amount appropriated
         in this Section was within the anticipated revenue.
         We think this appropriation falls within the
         view of Attorney General's Opinion o-6626 (19f?-
                                                       5),
         which held that an appropriation of all the money
         coming Into a soeaific fund, without stating any
         speci.Picamount; did not have to be certified,
         since the amount appropriated CQUM not possibly
         exceed the available revenue.
                   .   .   .


              I,
                      If House Bill 39 had been submitted to
         the Corn&oiler for certification, the only action
         he could have taken would have been to certify that
         funds for paying this appropriation would be avail-
         able. In keeping with the import of the holding In
         Opinion 0-6626, we are of the opinion that certlfl;
         cation is not necessary under these circumstances.
              In our opinion, and you are so advised, Senate Bill
    484, appropriating to the State Industrial Commission accepted
    contributions deposited In the special fund, known as the
    "State Industrial Commission Fund", for the specified purposes,
    is not such an appropriation bill requiring certification by
Honorable &ice   Daniel, Page 4 (~~-416).


the Comptroller of Public Accounts.
          In answer to your questions, it is not necessary
that a bill containing an appropriation of only this type be
passed to the Comptroller for his aertlflcation, and the
State Industrial Commission is authorized to expend any
donated funds deposited in the State Treasury during this
biennium.
                            SUMMARY
            The funds received by the State Industrial
            Commission in the form of donations and
            appropriated under Senate Bill 484, are
            available to the State Industrial Commis-
            sion despite the fact that Senate Bill 484
            was not submitted to the Comptroller for
            aertification, suoh certlfloation not
            being required of this type of approprla-
            tion.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas

                               By
                                Jo&L~Q,J&,;
                                  Tom I. McFarling
TIM:mg:jl                         Assistant
APPROVED:
OPINION COMMITTEE
Qeo. P. Blackburn, Chairman

J. Arthur Sandlin
B. H. Timmlns, Jr,
J. Mark McLaughlin
REVIEWED FOR THE ATTORNEY QENERAL
BY:
     W. V. Geppert